IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,124-01


EX PARTE RICK ALLAN RHOADES





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 612408 IN THE 179TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	In July 1992, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  In May 1996, the trial court appointed counsel for the
purpose of filing an Article 11.071 (1) application for writ of habeas corpus on applicant's
behalf.  The application was due to be filed in the trial court on or before May 21, 1997. 
It has been more than fifteen years since the application was due in the trial court. 
Accordingly, we order the trial court to resolve any remaining issues within 90 days from
the date of this order.  The clerk shall then transmit the complete writ record to this Court
within 120 days from the date of this order.  Any extensions of time shall be obtained
from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.